Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7,9,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the step of “ making the dough” is vague and indefinite because it is not clear what the step constitutes.  The step a recites “ adding transpeptidase to a dough which means a dough is already formed; thus, it is not clear what making the dough means if the dough is already formed.  It is  unclear what “ making” entails.
In claim 7, the recitation of “ the range”  lacks antecedent basis.
In claim 9, the recitation of “ the same conditions” is unclear because it is not clear what same conditions the claim is referring to.  The recitation lacks antecedent basis.
In claim 11, the recitation of “ the flat bread” does not have proper antecedent basis because the claim depends from claim 1 which does not recite any flat bread.  The recitation of “ wheat and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,9,10, 12,13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Inoue ( 4645672).
For claim 1, Inoue discloses a method of making a dough comprising the steps of adding gamma glutamyl transferase to a dough and making the dough by sponge and dough method or straight dough method.  The preamble of improving extensibility does not limit the claim because the body of the claim does not depend on the preamble for completeness.  Inoue discloses the step of adding the gamma glutamyl transferase and making the dough.  Transpeptidase and transferase are the same as they both decompose glutathione.
For claim 3, Inoue discloses making bread from the dough.
For claim 4, Inoue discloses wheat flour.
For claim 9, the property is inherent because Inoue discloses treatment with gamma glutamyl transferase.
For claim 10, Inoue discloses further adding enzyme preparation such as phospholipase.
For claim 12, Inoue discloses premix comprising flour mix and gamma glutamyl transpeptidase.
For claim 13, Inoue discloses further adding enzyme preparation such as phospholipase.
( see col. 1 line 43 through col. 2 line 68, col. 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,6,7,8,11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Inoue does not disclose flatten dough as in claim 2, the sequence as in claims 6,15, the amount as in claim 7, adding glutathione as in claim 8 and the type of bread as in claim 11.
It would have been an obvious matter of preference to make any type of bread including flat bread , pita, tortilla etc…  Inoue discloses the amount of enzyme can vary.  It would have been within the skill of one in the art to determine the optimum amount depending on the extent of enzyme activity wanted in the dough.  The amount is a result effective variable that can readily be determined through routine experimentation.  Inoue discloses adding reducing agent.  Glutathione is a well-known reducing agent.  It would have been obvious to one skilled in the art to use a known additive for its art-recognized function.  Since the enzyme disclosed in Inoue is the same type of enzyme as claimed.  It is expected the .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Katsumata ( 5153120) .
Inoue does not disclose the enzyme obtained from bacteria as in claim 5.
Katsumata discloses gamma glutamy transpeptidase from Bacillus species.  ( see columns 1-2)
It would have been obvious to one skilled in the art to obtain the enzyme from known alternative source as disclosed in Katsumata as using alternative source to perform the same function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 17, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793